Citation Nr: 0633334	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-26 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
(SMC).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from May 1978 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDING OF FACT

The veteran has loss of use of both feet; in addition, he has 
loss of bladder sphincter control (requiring catheterization 
several times daily) and loss of anal sphincter control 
(maintained with diet and manual stimulation), which qualify 
him as unable to attend to the wants of nature and therefore 
so helpless as to be in need of regular aid and attendance. 

CONCLUSION OF LAW

The criteria for the award of SMC at the rate provided by 38 
U.S.C. § 1114(r)(1) have been met.  38 U.S.C. § 1114(o), (r) 
(2002); 38 C.F.R. §§ 3.350, 3.352(a) (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to SMC at the rates 
provided by 38 U.S.C. § 1114(o) and (r)(1).  In light of the 
favorable decision contained herein the Board will not, at 
this time, determine whether there has been sufficient 
compliance with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In the veteran's case, payment at the rate provided by 38 
U.S.C. § 1114(r)(1) may be awarded based on a finding that 
the veteran meets the criteria of 38 U.S.C. § 1114(o) via 38 
C.F.R. § 3.50(e)(1)(ii) or 38 C.F.R. § 3.350(e)(2) and that 
he is in need of regular aid an attendance (which may also be 
a partial basis for entitlement to the maximum rate under 38 
U.S.C. § 1114(o)).  

Consideration under 38 C.F.R. § 3.350(e)(1)(ii) requires the 
presence of conditions entitling the veteran to two or more 
rates provided in 38 U.S.C. § 1114(l) through (n).  The 
potentially applicable conditions pertaining to the veteran 
are found in 38 U.S.C. § 1114(l) and 38 C.F.R. § 3.350(b).  
Those conditions are loss of use of both feet and being so 
helpless as to be in need of regular aid and attendance under 
the criteria contained in 38 C.F.R. § 3.352(a).  The Board 
notes that 38 C.F.R. § 3.350(b) interchanges the terms foot 
and extremity.  Under 38 C.F.R. § 3.352(a) the basic criteria 
for regular aid and attendance include inability to attend to 
the wants of nature.  

38 C.F.R. § 3.350(e)(2), titled paraplegia, specifies that 
paralysis of both lower extremities together with loss of 
anal and bladder sphincter control entitles the veteran to 
the rate under 38 U.S.C. § 1114(o), through the combination 
of loss of use of both legs and helplessness.  The regulation 
states that the requirement of loss of anal and bladder 
sphincter control is met even though incontinence has been 
overcome under a strict regimen of rehabilitation of bowel 
and bladder training and other auxiliary measures.

The RO has determined the veteran qualifies for SMC under 38 
U.S.C. § 1114(o) and 38 C.F.R. § 3.350(e) due to paraplegia 
with loss of use of both legs and loss of anal and bladder 
sphincter control.  The veteran argues that he is entitled to 
a higher SMC rate under 38 U.S.C. § 1114(r)(1) based on being 
so helpless as to be in need of regular aid and attendance.  

In support of his claim, the veteran's representative pointed 
to a March 1979 VA General Counsel non-precedent opinion and 
a September 1979 clarification that were prepared in response 
to questions from the Board concerning the interpretation of 
38 C.F.R. § 3.350(e)(1) [now 38 C.F.R. § 3.350(e)(2)].  The 
General Counsel stated that the regulation liberally assumes 
that "helplessness" results from loss of anal and bladder 
control and provides that the requirement is met even when 
incontinence is overcome through rehabilitation.  The General 
Counsel further stated that strictly construed, this 
regulatory provision presumed need for regular aid and 
attendance for such incontinence only for purposes of 38 
U.S.C. § 314(o) [now 38 U.S.C. § 1114(o)] but that it would 
be incongruous for VA to interpret the similar aid and 
attendance language of subsection 314(r) otherwise, absent a 
clear expression of congressional will favoring such a 
construction.  The General Counsel also noted that one of the 
criteria for consideration in aid and attendance 
determinations under subsection 314(r) was "inability to 
attend to the wants of nature."  The General Counsel also 
said that because of its conclusion that 38 C.F.R. § 
3.350(e)(1) [now 38 C.F.R. § 3.350(e)(2)] presumes 
helplessness if the veteran has loss of anal and bladder 
sphincter control, it need not address the question of 
whether the regulation permits a factual determination as to 
whether the loss of anal and bladder sphincter control 
renders the veteran helpless.

The Board finds this to be a reasonable interpretation of 
that portion of the regulatory scheme that is relevant here.  
In this case, the veteran has been found to have loss of anal 
and bladder sphincter control.  The veteran's loss of anal 
and bladder sphincter control qualify as inability to attend 
to the wants of nature and thus being so helpless as to be in 
need of regular aid and attendance for purposes of 38 C.F.R. 
§ 3.352(a).

Having previously been determined by the RO to have loss of 
use of both feet, the Board thus concludes that, with 
helplessness due to loss of anal bladder sphincter control 
qualifying as inability to attend to the wants of nature, the 
veteran also qualifies for the higher rate under 38 U.S.C. § 
1114(r)(1) and 38 C.F.R. § 3.350(h).  In this regard, the 
statute and regulation provide that a veteran receiving the 
maximum rate under 38 U.S.C. § 1114(o) who is in need of 
regular aid and attendance is entitled to an additional 
allowance.  The aid and attendance allowance is payable 
whether or not the need for regular aid and attendance was a 
partial basis, for entitlement to the maximum rate under 38 
U.S.C. § 1114(o), or was based on an independent factual 
determination.  See 38 C.F.R. § 3.350(h). 




ORDER

Entitlement to the higher rate of SMC provided by 38 U.S.C. 
§ 1114(r)(1) is granted subject to the applicable criteria 
governing the payment of monetary benefits.






____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


